The opinion of the court was pronounced by
Mattoces, J.
— The principal question is, whether the facts in the case stated bring-the' pauper within 3d and 4th, or 11th *202section of the act relating to the poor. If within the latter the defendant is entitled to recover; if within the former, the case is with the defendant, as there was no order of removal. Upon this ground, the parties have mainly argued the cause. Yet the plaintiffs have intimated that the sickness of the pauper might enable them to recover under the 4th section. But it was distinctly decided in Londonderry vs. Wind-ham, 2 Vt. Rep., that no recovery can be had under the 3d and 4th section without an order of removal; and in Essex vs. Milton, 4th Vt. R., this decision is confirmed and extended. The operative words of the 3d section are, “ any stranger who shall come to reside.” The proper, meaning of the word reside is, to live in a place; and of residence, place of abode.
This woman was brought to Middlebury to Doct. Allen’s, “ as a hired girl, nurse, &tc., to take care of his family for no definite time, where she lived three or four days — was taken sick of a fever and died.” Why was not this coming to reside ? it was not a visit: it was not a call as she passed through town. She came to serve as a maid servant or help, for no agreed term of time — it might be long or short, depending upon after circumstances. Had she any animo reverlandil Where was she minded to return to ? Her husband was born in Waltham and had his legal settlement there, but he and his wife had separated, and where he then lived does not appear; and she had lived at Middlebury previous to her last sickness,, and other adjacent towns, for short periods. Had she any place where she kept her clothing, or to which she resorted at stated or other periods, and which might be called her home ? The case shows no such facts. How long must she have continued to live in Middlebury, following her business of sewing and nursing in families, before she should be considered as residing there ? Might she not have been removed at any time after she came into town and began to work out, as well as if she had taken lodgings and took in work as a spinster or seamstress ? The eleventh section speaks of “ transient persons was this person in transitu while at Middlebury ?
Our learned brother, now of counsel for the defendant, in his definition of the word transient, is not exactly correct. But as the error does not aid his cause, it could not have been intentional : it is noticeable only as a departure from his usual accuracy. He says, “ Thp term transient denotes transition *203from place to place, and is applied to an intermediate stage between two termini.v The word transeo, from which transient is derived, means literally to go over — the participle of the verb, transiens (going over) — not stationary: but by no means implying, by strict inference, that there are any termini in the transitio. Transeo but seems to be the opposite of resideo, which is to remain, to dwell, to continue; and a transient person does not exactly mean a person on a journey from one known place to another, but rather a wanderer ever on the tramp. All persons are to be considered as coming within the third and fourth, or the eleventh section; and perhaps visiters and travellers will comprehend most of those that should be included in the eleventh; and those with families, who remove with them into a town, and those without, who go with a view to follow their business, leaving no home to return to, or exhibiting no indication of an intention speedily to return, if they have one, may be considered as coming under the third and fourth sections.
The case at bar seems to be that of a poor person who had no home of her own, gaining her living by laboring in the families of others, as she could find employment; and there where she went to work, she went to reside, and like other hired people or servants who board at the house of their masters, must be considered as there having her domicil or residence. The case therefore is within the third and fourth sections, and as there was no order of removal the plaintiff is not entitled to recover.
Judgment of county court affirmed.